IS44 (Rev. 06 BSP ReIQIEN2TZ87-JEM DocumerEViL GQMERGHRIED Docket 03/31/2020 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is require

pplement the filing and service of pleading

s or other papers as required by law, except as
for the use of the Clerk of Court for the purpose

of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

I. (a) PLAINTIFFS MELISSA LOPEZ

(b) County of Residence of First Listed Plaintiff Palm Beach
(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Law Offices of David A. Frankel, P_A.
4601 Sheridan Street, Suite 213, Hollywood, FL 33021

fONL AN £09 NAAN

DEFENDANTS THE CITY OF MIAMI, a municipality, and
JAVIER ORTIZ, in his official capacity

County of Residence of First Listed Defendant Miami-Dade
(IN U.S. PLAINTIFF CASES ONLY)

NOTE:

Attomeys (if Known)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(d) Check County Where Action Arose: ff MIAMI-pabE [J MONRoz 0 BROWARD OI PALMBEACH DI MARTIN CPST.LUCIE DI INDIANRIVER 1 OKEECHOBEE [1 HIGHLANDS

 

Il. BASIS OF JORISDICTION

U.S. Government
Plaintiff

oi

OJ 2. U.S. Government
Defendant

IV. NATURE OF SUIT {Place an “X” in One Box Only)

CONTRACT

(J 110 Insurance

(7) 120 Marine

(1130 Miller Act

(0 146 Negotiable Instrument

(0 150 Recovery of Overpayment

& Enforcement of Judgment

[1151 Medicare Act

[4152 Recovery of Defaulted
Student Loans
(Excl Veterans)

4153 Recovery of Overpayment
of Veteran’s Benefits

(J 160 Stockholders’ Suits

(11 190 Other Contract

(195 Contract Product Liability

(11 196 Franchise

REAL PROPERTY
1 210 Land Condemnation
C) 220 Foreclosure

1 230 Rent Lease & Ejectment
(0 240 Torts to Land

(9) 245 Tort Product Liability
{1 290 All Other Real Property

(Place an “X” in One Box Only)

Ili. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff}

(For Diversity Cases Only) and One Box for Defendant)
w43 Federal Question PTF DEF PTF DEF
(U.S. Government Not a Party) Citizen of This State wl i 1 {Incorporated or Principal Place Oh4 4
of Business In This State
o4 Diversity Citizen of Another State O2 (J 2. Incorporated and Principa! Place Hs 5
(indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 OO 3. Foreign Nation Olé (76
Foreign Country
Click here for: Nature of Suit Code Descriptions
TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
PERSONAL INJURY PERSONAL INJURY [1] 625 Drug Related Seizure C422 Appeal 28 USC 158 (1 375 False Claims Act
(1310 Airplane (1 365 Personal Injury - of Property 21 USC 881 [[] 423 Withdrawal 1 376 Qui Tam (31 USC
[4315 Airplane Product Product Liability (J 690 Other 28 USC 157 3729 (a))
Liability C1 367 Health Care/ 1 400 State Reapportionment
(1320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS C] 410 Antitrust
Slander Personal Injury (1 $20 Copyrights (1 430 Banks and Banking
(J 330 Federal Employers” Product Liability (1) 830 Patent LJ 450 Commerce
Liability [1] 368 Asbestos Personal oO New Deus Applieath a LD 460 Deportation
(3 340 Marine Injury Product (1 840 Trademark C) 470 Racketeer Influenced and
(1 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
Liability PERSONAL PROPERTY [] 710 Fair Labor Standards (1861 HIA (1395fH (1 480 Consumer Credit
(1) 350 Motor Vehicle 1 370 Other Fraud Act (862 Black Lung (923) (1 490 Cable/Sat TV
[1355 Motor Vehicle (J 371 Truth in Lending 0 720 Labor/Memt. Relations [[] 863 DIWC/DIWW (405(g)) [1 850 Securities/Commodities/
Product Liability (1 380 Other Personal U1 740 Railway Labor Act (11 864 SSID Title XVI Exchange
(11 360 Other Personal Property Damage (1 751 Family and Medical (1 865 RSI (405(g)) (1 890 Other Statutory Actions
Injury (1) 385 Property Damage Leave Act 1 891 Agricultural Acts
[1] 362 Personal Injury - Product Liability (1 790 Other Labor Litigation (1 893 Environmental Matters
Med. Malpractice (1) 791 Empl. Ret. Inc. ( 895 Freedom of Information
CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act
Ix] 440 Other Civil Rights Habeas Corpus: [1870 Taxes (U.S. Plaintiff (1) 896 Arbitration
(441 Voting (1 463 Alien Detainee or Defendant) [1 899 Administrative Procedure
Oi442 Employment O 2a enons to Vacate oO fea a Third Party 26 Act/Review or Appeal of
oO ee ics Other: Agency Decision
(1445 Amer. w/Disabilities- [1] 530 General IMMIGRATION oO 950 Constitutionality of State

Employment
1 446 Amer. w/Disabilities -

(1) 535 Death Penalty
OO 540 Mandamus & Other

LD 462 Naturalization Application

[J 465 Other Immigration

Statutes

 

Other C] 550 Civil Rights Actions
(448 Education (1 555 Prison Condition
560 Civil Detainee —
OO Conditions of
Confinement
¥. ORIGIN (Place an “X” in One Box Only) Oo
1 Original 2R - 4 Rei Transferred from 6 Multidistrict ae
4 Precoling Pouean: Ph eee EL ® Ronee Le obeaistiet Litigation [7] * sopeal te C1 ® Multidistrict-g Remanded from
Court below) Reopened (specifi) Transfer District Judge Litigation Appellate Court
from Magistrate — Direct
Judgment File
VI. RELATED/ (See instructions): a) Re-filed Case OYES ofNO b) Related Cases OYES tYNO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

VII. REQUESTED IN

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes untess diversity):

VIL. CAUSE OF ACTION 22 U.S.C. Section 1983. Complaint for damages caused by police officer's use of force and municipality liability

LENGTH OF TRIAL via 5-7 days estimated (for both sides to try entire case)
CHECK IF THIS IS A CLASS ACTION

 

  

 

COMPLAINT: oO UNDER F.R.CP. 23 DEMAND $ CHECK YES only if demanded in complaint:
7 JURY DEMAND: WlYes No

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY/KNOWLED
DATE a SIGNATURE OF'ATFORNEY OF RECORD

March 30, 2020 ot A >

LL: ~

FOR OFFICE USE ONLY we
RECEIPT # AMOUNT IEP JUDGE MAG JUDGE
